331 S.W.3d 744 (2011)
Johnny JONES, Appellant,
v.
HARRIS TRANSPORT and Treasurer of The State of Missouri-Custodian Of The Second Injury Fund, Respondents.
No. WD 71793.
Missouri Court of Appeals, Western District.
March 1, 2011.
Johnny E. Jones, Appellant pro se.
Mark Edward Kelly, Liberty, MO, Laura Kay Van Fleet, Kansas City, MO, for respondent.
Before Division One: THOMAS H. NEWTON, P.J., JAMES M. SMART, JR., and JOSEPH M. ELLIS, JJ.

ORDER
PER CURIAM:
Johnny Jones appeals the judgment of the Labor and Industrial Relations Commission denying him workers' compensation benefits. Jones asserts that the Commission misapplied the law and that its determination that he did not sustain a back injury as a result of an accident arising out of and in the course of his employment with Harris Transport was not supported by sufficient evidence. We affirm. Rule 84.16(b).